Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16,18 are directed to non-statutory subject matter.  Claims 16,18  are directed to a computer readable medium, which does not fall into one of the enumerated four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Claims 16,18 are non-statutory under the most recent interpretation of the Guidelines regarding 35 U.S.C.101 because the computer readable medium claimed is disclosed in the specification as both statutory and non-statutory (i.e., carrier wave) embodiments (see para 0152 of the specification, wherein the definition of the computer readable medium is ‘in various forms’, as well as open ended with ‘and the like’).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007)  transitory embodiments are not directed to statutory subject matter). 
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between a processor accessing and performing operating steps, from the computer readable medium, to perform the method steps of claim 1, and claim 12 respectively.  There is no clear relationships on how a computer readable medium can actually perform method steps, without the necessary processor accessing, downloading, and executing the steps that mirror the method steps of the claimed, claim 1 and claim 12, respectively.  Correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-16,18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rumsey (20090238371) .

As per claims 1,11, Rumsey (20090238371) teaches a method comprising:
 determining a characteristic of a piece of music to be played (as, determining a recorded sound/audio that will be reproduced – para 0004, and determining psychoacoustic effects of the audio – para 0007; one of which is a spectral centroid – para 0010); 
inputting the characteristic into a transparency probability neural network to obtain a transparency probability of the piece of music to be played (as, using a neural network to predict, the type of subjective perceptual measure for the modified sound to be played – para0137, reflective back on para 0057, wherein neural networks to choose the desired modified audio); 
and determining a transparency enhancement parameter corresponding to the transparency probability, wherein the transparency enhancement parameter is used to perform transparency adjustment on the piece of music to be played (as, predicting which enhancement/sound effects are applied to that particular piece of audio – para 0150-0154);
and for eventual playback of the modified audio – as, after determining the effect of the settings – fig. 16-18, playing through the loudspeakers – para 0166).

As per claim 2, Rumsey (20090238371) teaches the method according to claim 1, wherein before the inputting the characteristic into the transparency probability neural network, the method further comprises: determining the transparency probability neural network by training based on a training dataset, a neural network ((as transparency/sound quality adjustment based on prediction of the neural network – para 0010, which is trained/calibrated based on listening tests – last of para 0010) .

As per claim 3, Rumsey (20090238371) teaches the method according to claim 2, wherein each training data of the training dataset is music data (as input audio sources/test signals – fig. 2a, subblock 1; also see the surround sound setups – fig. 2a, subblock 17; these are speakers that handle sound scenes – which, known to one of ordinary skill in the art, includes music), and each training data is associated with a characteristic and a transparency probability (as generating and measuring sound quality – fig. 2a, subblock 9, and using listening test results and predicting subjective difference – fig. 2a, subblock 31,30,29 to subblock 10).

As per claim 4, Rumsey (20090238371) teaches the method according to claim 3, wherein the characteristic of associated with each training data is determined by determining a time domain waveform of the training data (as, operating in the time domain, calculating a physical measure of an interaural time difference), 
framing the time domain waveform, and extracting characteristic on each frame of the time domain waveform (as, extracting the physical measure of perceptual quality – as interaural time difference, and using a regression or neural network model to predict the desired time difference for a certain sound effect – para 0177; examiner notes that delays in the time domain are measure/manipulated for sound effects, by definition).

As per claim 5, Rumsey (20090238371) teaches the method according to claim 3, wherein the transparency probability (sound quality enhancement) associated with each training data is determined by performing transparency adjustment on the training data to obtain an adjusted training data (as transparency/sound quality adjustment based on prediction of the neural network – para 0010, which is trained/calibrated based on listening tests – last of para 0010); 
obtaining a score from each rater of a set of raters (as, obtaining a score/quality rating from listening tests carried out on real listeners – para 0041), the score indicating whether a sound quality of the adjusted training data is subjectively superior to the training data (the above mentioned listeners listen and rate the sound that has been adjusted for spatial effects – for the particular device under testing – para 0039-0042 – the comparison performed is against a reference source/equipment – para 0040, against the recommended spatial adjustment – para 0041, and para 0055) ;
 and determining the transparency probability of the training data based on the scores from the set of raters (as, using the neural network to predict (probability) – para 0208, the probability being the estimate of the localizations angle – para 0211).

As per claim 6, Rumsey (20090238371) teaches the method according to claim 5, wherein the determining the transparency probability of the training data based on the scores from the set of raters comprises: determining an average value of the scores from the set of raters to be the transparency probability of the training data (as using thresholding and averaging of the scores over a time range – last half of para 0232 --- for the listening evaluations – fig. 10).

As per claim 7, Rumsey (20090238371) teaches the method according to claim 1, wherein the determining the transparency enhancement parameter corresponding to the transparency probability comprises: determining the transparency enhancement parameter corresponding to the transparency probability based on a mapping relationship between the transparency probability and the transparency enhancement parameter (as, measuring and generating a transparency/quality measure based on the probability of the localization angle – para 0211-0220; and comparison to the generated measure of the probability/neural network – para 0243, as a spatial quality predictor).

As per claim 8, Rumsey (20090238371) teaches the method according to claim 7, wherein the mapping relationship indicates that based on a determination that the transparency probability is greater than a threshold, the transparency enhancement parameter is set to be p0 (as, establishing a baseline or threshold – in averaging over time, and adjusting the threshold accordingly – para 0187, reflecting back on para 0180).


Claims 12,13 are method claims whose steps are performed by the method steps of claim 1-8,10,11 above and as such, claims 12,13 are similar in scope and content to claims 1-8,10,11 above; therefore, claims 12,13 are rejected under similar rationale as presented against claims 1-8,10,11 above.

Claims 14,15 are apparatus claims that perform method steps similar in scope and content to claims 1-8,10,11 above and as such, claims 14,15 are similar in scope and content to method claims 1-8,11 and therefore, claims 14, 15 are rejected under similar rationale as presented against claims 1-8,10,11 above.  Furthermore, Rumsey (20090238371) teaches devices under test (para 0021-0042) measured by a computer – fig. 2a, subblock 8 – which contains the storage/processor/memory – see para 0003, computer systems --, to perform the method steps.

Claims 16,18 are computer readable medium claims that perform method steps similar in scope and content to claims 1-8,11 above and as such, claims 16,18 are similar in scope and content to method claims 1-8,11 and therefore, claims 16, 18 are rejected under similar rationale as presented against claims 1-8,11 above.  Furthermore, Rumsey (20090238371) teaches devices under test (para 0021-0042) measured by a computer – fig. 2a, subblock 8 – which contains the storage/memory – see para 0003, computer systems --, to perform the method steps.


Allowable Subject Matter

Claims 9,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record, does not fairly suggest or teach,  determining the mapping relationship by performing a plurality of transparency adjustments on a nontransparent piece of music with a transparency probability, wherein transparency enhancement parameters corresponding to the plurality of transparency adjustments are: p+Δp*i, i=0, 1, 2 . . . in order; determining a plurality of subjective perceptions t(i) corresponding to the transparency adjustments based on scores that are determined by comparing a sound quality of a piece of music adjusted according to the transparency enhancement parameter p+Δp*i with a sound quality of a piece of music adjusted according to the transparency enhancement parameter p+Δp*(i−1) by a set of raters; and determining the mapping relationship based on a magnitude of t(i).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.

The following references teach the notion of quality assessments of music/audio signals:
Randall et al (20070094583) teaches evaluation of sound sources – fig. 1, to determine a certain level of quality – para 0004, 0021-0023.
Lu et al (20160078879) teaches measures to distinguish different types of audio – Figs. 2,3.
Cama et al (20170124074) teaches the use of neural networks (para 0032, 0033) to distinguish types/genre’s of music – para 0046
Lyren et al (9584946) teaches the use of HRTF’s and sound localization points to distinguish types of music as well as speech (abstract, col. 3 lines 5-45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        11/16/2022